Order, entered on November 16, 1960, as grants defendant-respondent leave to serve an amended answer containing a counterclaim against the plaintiff for breach of contract, unanimously affirmed, with $20 costs and disbursements to the respondent. The counterclaim contained in the supplemental answer of October 20,1960 is legally insufficient. We pass upon no other question. Whether or not the individual defendants were properly added as parties may only be decided in the light of the allegations in the amended answer which is not before us. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.